Oo fF THD WNT BP W NH

NO wo NH HN HN LH HN DP HN wR Rm Rm Re Re ee
oN HD YU FPF WH FF OO HH DMA FB WN KF OS

 

     
    

FILED
CLERK, U.S. DISTRICT COURT

 

 

CENTRAL DISTRICT
EASTERN DIVISION

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 5. SO-INT-// g

Plaintiff,
ORDER OF PRETRIAL
DETENTION

| | (18 US.C. §§ 3142(e), (i)
ero Kerealee

Defendant.

 

Tame (10
A. ()

1.

2.

3.

 

I.

On motion of the Government in a case that involves:

C)

()

()

a crime of violence, a violation of 18 U.S.C. § 1591, or an
offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a
maximum term of imprisonment of ten years or more is
prescribed.

an offense for which the maximum sentence is life
imprisonment or death.

an offense for which a maximum term of imprisonment of ten
years or more is prescribed in the Controlled Substances Act,
the Controlled Substances Import and Export Act, or the

Maritime Drug Law Enforcement Act.

 
o on DA wn fF WwW NY =

NON NO HO NN YN HN NN HD wR KH YS KH HF S| KE Re Be
oN KN OW BR WwW NYY KH OO DWH HDB A BPW NY KF OS

 

4. () any felony if defendant has been convicted of two or more

offenses described above, two or more state or local offenses
that would have been offenses described above ifa
circumstance giving rise to federal jurisdiction had existed, or a
combination of such offenses..

J () any felony that is not otherwise a crime of violence that
involves a minor victim, or that involves possession or use of a
firearm or destructive device or any other dangerous weapon,
or that involves a failure to register under 18 U.S.C § 2250.

On motion () by the Government / (_ ) of the Court sua sponte in a case

that involves:

lL, (\) a serious risk defendant will flee.

Ds ()  a-serious risk defendant will:
a. ( ) obstruct or attempt to obstruct justice.
b. () threaten, injure or intimidate a prospective witness or

juror, or attempt to do so.
The Government (_) is / (X) is not entitled to a rebuttable presumption that
no condition or combination of conditions will reasonably assure
defendant’s appearance as required and the safety or any person or the

community.

i.

The Court finds that no condition or combination of conditions will

reasonably assure:

(X) the appearance of defendant as required.
(0 the safety of any person or the community.

 
0 oN HD nA BW NHN

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

II.
The Court has considered: .
the nature and circumstances of the offense(s) charged;
the weight of the evidence against defendant;

the history and characteristics of defendant; and

GAD >

the nature and seriousness of the danger to any person or the community
that would be posed by defendant’s release.

IV.
The Court has considered all the evidence proffered and presented at the
hearing, the arguments and/or statements of counsel, and the Pretrial Services
Report and recommendation.

V.
The Court concludes:

A. (\) Defendant poses a serious flight risk based on:

(9 information in Pretrial Services Report and Recommendation

(f other: hh Aletnot—

 

 

 

B. ( i Defendant poses a risk to the safety of other persons and the

community based on:

(\) information in Pretrial Services Report and Recommendation

(other: WA Papin Ot

 

 

C. ()  Aserious risk exists that defendant will:
(_ ) obstruct or attempt to obstruct justice,

De ( ) threaten, injure, or intimidate a witness/juror, or attempt to do so,

 
© ON AW RwWN

10

12
13
14
15
16
17
18
19
20
Ze
Bde
23
24
20
26
27
28

 

w

DATED: Feyw—y 2, 20 | 3

based on:

 

 

 

 

() Defendant has not rebutted by sufficient evidence to the contrary the
presumption provided in 18 U.S.C. § 3142(e) that no condition or
combination of conditions will reasonably assure the appearance of
defendant as required.

() Defendant has not rebutted by sufficient evidence to the contrary the
presumption provided in 18 U.S.C. § 3142(e) that no condition or
combination of conditions will reasonably assure the safety of any
other person and the community.

VI.

IT IS THEREFORE ORDERED that defendant be detained prior to trial.

IT IS FURTHER ORDERED that defendant be committed to the cueindy of

the Attorney General for confinement in a corrections facility separate, to

the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.

IT IS FURTHER ORDERED that defendant be afforded reasonable

opportunity for private consultation with counsel.

IT IS FURTHER ORDERED that, on order of a Court of the United States

or on request of an attorney for the Government, the person in charge of the

corrections facility in which defendant is confined deliver defendant to a

United States Marshal for the purpose of an appearance in connection with a

court proceeding.

 

SHERI PYM
United States Magistrate Judge

 
